Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 19 February 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 19 February 1821
				
				I enclose you a Letter from one of your young correspondents which was received a few days after your departure and which I suppose you would regret very much to lose.In taking the Desk which your Brother lent you I want to know what you did with the papers which were in it among which the two Contracts of Mr. Van Coble were placed and I am very much concerned at not being able to find them any where.Washington has become excessively dissipated and to night we have no less than two Balls one at Mrs: Thompson’s and the other at Mrs. Van Ness’sMr Canning gave a most elegant Ball on friday night at which it is said there were ninety nine Ladies—The House is handsome and what is better comfortable—I am obliged to go out otherwise I would write a longer Letter tell George I shall answer him immediately and if John can condescend to write to me I shall be glad to hear from him in his old style: As he will probably be less under the magic of Cupid he may be able to devote a  leisure moment to his old Mother—Adieu I will send your Trunk as soon as possible as yet there has been no opportunity—Mr de Neuville has brought a charming little Nephew with him about your size who would have been  a charming companion for youYour Mother
				
					L. C. A
				
				
			